Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent Application Publication 2016/0105935) in view of Hsu (U.S. Patent Application Publication 20170165778).

Regarding claim 1, Jones discloses a welding system, comprising: a welding current source (power supply 12) configured to provide welding current to a welding circuit, the welding circuit comprising an electrode wire (¶0035, wire feeder 14 provides welding wire to the welding torch 16) and a first contact tip of a welding torch (welding torch 16); and at least one induction heating coil (induction heating coil 36) configured to apply induction heat to a workpiece (Abstract, ¶0038, “inductive heating is added)), the welding current source , the electrode preheating circuit, and the induction heating coil configured to perform a preheating operation and a welding operation on the workpiece (¶0038,  heats and creates welding arc at localized area 52).  Jones does not disclose an electrode preheating circuit configured to provide preheating current through a first portion of the electrode wire via a second contact tip of the welding torch.  
However, Hsu teaches an electrode preheating circuit configured to provide preheating current (Hsu, Abstract) through a first portion (Fig. 3, ¶¶0097, 0099,  first body portion 304) of the electrode wire (wire 114) via a second contact tip (second contact tip 308) of the welding torch, the electrode preheating circuit configured to perform a preheating operation on the workpiece (Hsu, ¶0104, creates “a desired weld bead/penetration profile”) .  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify o preheat the wire via another portion (¶99, “By preheating the electrode wire 114, a welding arc 320 may be generated with drastically reduced arc energy.”) …..

Regarding claim 2, Jones and Hsu teach all the limitations of claim 1, as above, and further teach a welding system as defined in claim 1, wherein the welding current source and the electrode preheating circuit are configured to generate a welding heat profile in a workpiece, the at least one induction heating coil is configured to generate an induction heat profile in the workpiece by applying the induction heat, and the welding current source, the electrode preheating circuit, and the at least one induction heating coil are configured to combine the welding heat profile and the induction heat profile to generate a combined heat profile in the workpiece.   (Jones, ¶0038,  heats and creates welding arc at localized area 52; Hsu, ¶ 0104, “a desired weld bead/penetration profile”; This would have been incorporated in the invention in the rejection of claim 1)

Regarding claim 3, Jones and Hsu teach all the limitations of claim 2, as above, and further teach a welding system further comprising control circuitry configured to: 
estimate the welding heat profile and the induction heat profile in the workpiece based on an input during the welding operation ((Jones, ¶84, “may determine (e.g., estimate) the heat profile generated by the welding arc 50 and/or the induction heat profile generated by the induction heating coil 36); 
estimate the combined heat profile based on the estimated welding heat profile and the estimated induction heat profile ( ¶84, “then determine a combined heat profile”); and 
control a positioning of the welding torch, the at least one induction heating coil, or both, based on the estimated combined heat profile (¶84, “For example, in certain embodiments, the positioning of the welding torch and/or the induction heating coil(s) 36 relative to the workpieces 32 may be continually adjusted”).   

Regarding claim 4, Jones and Hsu teach all the limitations of claim 3, as above, and further teach a welding system wherein the control circuitry is configured to (Jones, ¶84, “to determine (e.g., estimate) the heat profile generated by the welding arc 50 and/or the induction heat profile generated by the induction heating coil 36 based at least in part on the feedback from the various sensors.)
Regarding claim 5, Jones and Hsu teach all the limitations of claim 4, as above, and further teach a welding system wherein the one or more sensors include at least one of: a position-detecting sensor configured to detect a position of at least one of the -43-Attorney Docket No. 62632US02 (67564-US) welding torch or the at least one induction heating coil, relative to the workpiece (Jones, ¶0058, “a laser height/distance sensor 86  (or other position-detecting sensor) may be used for sensing to prevent the induction heating coil 36 from colliding with a non-flat surface as it is moved along near the surface or to prevent the induction heating coil 36 from colliding with objects protruding from the surface”;  knowing the positioning would also help with the following ¶0098, “[that] may combine these determined heating profiles into a combined heating profile, determine an optimum positioning of the one or more induction heating coil(s) 36 and/or the welding torch 16 relative to the workpiece(s) 32 being worked on”); or a temperature sensor configured to detect a temperature proximate the workpiece.  

Regarding claim 6, Jones and Hsu teach all the limitations of claim 2, as above, and further teach a welding system comprising a control circuit configured to: 
(Jones, ¶84, “and may determine (e.g., estimate) the heat profile generated by the welding arc 50 and/or the induction heat profile generated by the induction heating coil 36, then determine a combined heat profile (e.g., a combination of the estimated heat profile generated by the welding arc 50 and the estimated induction heat profile generated by the induction heating coil 36; and; and 
control at least one of the welding current, the preheating current, the induction heat, a positioning of the welding torch, or a positioning of the at least one induction heating coil, based on the comparison (¶84, describing the controlling “adjust certain operational parameters to balance the heat profile generated by the welding arc 50 and the induction heat profile generated by the induction heating coil 36 to, for example, minimize distortion and stresses in the workpieces 32. For example, in certain embodiments, the positioning of the welding torch and/or the induction heating coil(s) 36 relative to the workpieces 32 may be continually adjusted”). 
Regarding claim 7, Jones and Hsu teach all the limitations of claim 2, as above, and further teach a welding system wherein the welding heat profile comprises a first predetermined distribution of heat (Jones, that the source is, from the welding arc and that profile minimizes distortion and stresses)  in the workpiece and the induction heat profile comprises a second predetermined (Jones, that the source is, from the induction coil and that profile minimizes distortion and stresses) distribution of heat in the workpiece (Jones, ¶83, “the combination of the induction heating profile generated by the induction heating coil 36 and the welding arc heating profile generated by the welding torch may be balanced (e.g., substantially evenly distributed) throughout the entire thickness w.sub.narrow of the straight narrow gap 158 formed between the workpieces 32.)

Regarding claim 8, Jones and Hsu teach all the limitations of claim 1, as above, and further teach a welding system comprising control circuitry configured to control the positioning of the welding torch, the at least one induction heating coil, or both, by transmitting control signals to at least one robotic manipulator  ( (Jones ¶ 84 “For example, in certain embodiments, the positioning of the welding torch and/or the induction heating coil(s) 36 relative to the workpieces 32 may be continually adjusted, for example, by the one or more robotic manipulators 88 or other mechanical motion systems described herein).

Regarding claim 9, Jones and Hsu teach all the limitations of claim 8, as above, and further teach a welding system wherein the control circuitry is configured to control the positioning of the welding torch, the at least one induction heating coil, or both, to minimize distortion in the workpiece (Jones, ¶0084, “…adjust certain operational parameters to balance the heat profile generated by the welding arc 50 and the induction heat profile generated by the induction heating coil 36 to, for example, minimize distortion and stresses in the workpieces 32. For example, in certain embodiments, the positioning of the welding torch and/or the induction heating coil(s) 36 relative to the workpieces 32 may be continually adjusted…””).
Regarding claim 10, Jones and Hsu teach all the limitations of claim 8, as above, and further teach a welding system wherein the control circuitry is configured to control the positioning of the welding torch, the at least one induction heating coil, or both, to produce substantially evenly distributed heat on inner surfaces of the workpiece (Jones ¶0083,   “the welding arc heating profile generated by the welding torch 16 may be balanced (e.g., substantially evenly distributed) throughout the entire thickness.... For example, in certain embodiments, the heat generated on the inner surfaces 159 of the workpieces 32 may vary by less than 15%, less than 10%, less than 5%, less than 2%, and so forth, along the inner surfaces 159”).
Regarding claim 11, Jones and Hsu teach all the limitations of claim 1, as above, and further teach a welding system comprising control circuitry configured to control at least one of the welding current, the preheating current, or the induction heat based on a target heat input to the workpiece (Jones, ¶0046, at least “As will be appreciated, different induction heating coil 36 designs may have different configuration parameters. For example, different designs may have different maximum operating temperatures, and may require different frequencies of alternating current to achieve a desired temperature”, the desired temperature indicating a target heat input).
(Jones, ¶0037, “Similarly, the user interface 40 may enable an operator to select a desired output temperature of the induction heating coil 36. The user interface 40 may also include one or more displays configured to provide system feedback to the operator (e.g., real-time temperature of the induction heating coil 36, travel speed of the induction heating coil 36 relative to the workpiece 32, and so forth)” ¶0047, “the induction heating coil 36 may each have sensors configured to measure … temperature along the workpiece”). 

Regarding claim 13, Jones and Hsu teach all the limitations of claim 1, as above, and further teach a welding system wherein the electrode preheating circuit is configured to reduce cast in the electrode wire via the preheating current, prior to the electrode wire exiting the first contact tip.   (Hsu, ¶0087, “Yet another benefit of preheating is alleviating wire flip due to poor wire cast and helix control in wire manufacturing (which may be more pronounced in tubular wire than solid wire” – as a result of the preheating, the perceived flaws in the wire are less pronounced).

Regarding claim 14, Jones and Hsu teach all the limitations of claim 1, as above, but do not further teach a welding system comprising a control circuit configured to: (Hsu, ¶127, “For clarity, the increased or decreased current occurs through the preheating power source, not the welding power source. This starting routine may be performed in combination with a contact tip to work distance prediction process. Once the welding equipment 110 has determined the current contact tip to work distance, the electrode wire 114 could be retracted (i.e. adjust “wire feed speed change”) such that the distal end of the electrode wire 114 is flush with the end of the contact tip. This would allow for full preheating of the electrode stickout) It would have been obvious to one having ordinary skill in the art at the time of the invention to adjust Jones with Hsu, to have the distance and change in distance adjust with the different parameters, in order to make sure that the whole electrode is well heated, and that based on the distance and location and moving speed and current is the device going to be well heated and prepared for proper welding. 

Regarding claim 15, Jones and Hsu teach all the limitations of claim 1, as above, but do not further teach a welding system comprising: a preheating feedback circuit configured to measure a preheating voltage; and a control circuit configured to: control the preheating current based on the preheating voltage; and control the electrode preheating circuit to adjust the preheating current in response to detecting an invalid preheat voltage measured by the preheating feedback circuit.(Hsu, ¶0068, ¶0127, adjusting current based on voltage drops, and using feedback to measure; The voltage drop feedback could be used for, inter alia, predictive maintenance (e.g., contact tip wear), capturing welding anomalies (i.e. invalid preheat voltage which indicates a problem)”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Jones with a further teaching of Hsu, to make sure the preheating current is being properly applied via feedback and to make sure the device is in proper working order, the control circuit taking measurements to make sure all the parts are being properly heated and welded as desired.
Regarding claim 16, Jones and Hsu teach all the limitations of claim 1, as above, but does not further teach in the current combination a welding system comprising a control circuit configured to control the electrode preheating circuit based on an input specifying a preheating parameter.   However, Hsu, teaches such a parameter for controlling the electrode preheating (Hsu, ¶0229, “controller receives input from the user interface, through which a user may choose a process and/or input desired parameters”, which then “control the operation of the power supplies”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to input a parameter in order to control the process according to desired protocols.

Regarding claim 17, Jones and Hsu teach all the limitations of claim 16, as above, and further teach a welding system wherein the preheating parameter comprises at least one of the preheating current, a preheating voltage, a preheating wattage, impedance, an electrode temperature, a power balance between the preheating wattage and arc wattage, a total heat input to the workpiece, a preheating enthalpy, a 
Regarding claim 18, Jones and Hsu teach all the limitations of claim 16, as above, and further teach a welding system wherein the control circuit is configured to control at least one of a welding parameter or an induction heating parameter based on the preheating parameter (¶Jones, ¶0046, “The processor 64 may then retrieve the particular configuration parameters for the induction heating coil 36 stored in the memory circuitry 66. Thereafter, the processor 64 sends the configuration parameters to the control circuitry 62 in order that the control circuitry 62 may apply appropriate control signals to the induction power supply 38 and the transformer 42.”).  
Regarding claim 19, Jones and Hsu teach all the limitations of claim 1, as above, but does not further teach in the current combination a welding system wherein the electrode preheating circuit is configured to reduce diffusible hydrogen present in the electrode wire.  However, Hsu teaches a to reduce diffusible hydrogen (¶0219, “system may preheat a section of the electrode wire to reduce hydrogen in the electrode wire”)   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Jones with the teaching of Hsu to add the electrode preheater that reduces hydrogen, in order to get a low hydrogen performance electrode which is advantageous for the quality of the weld (Hsu, ¶223).
Regarding claim 20, Jones and Hsu teach all the limitations of claim 1, as above, and further teach a welding system comprising a control circuit configured to control at least one of the welding current, the preheating current, or the induction heat based on a travel speed (Jones, ¶0037, travel speed of the induction heating coil relative to the workpiece) of the at least one induction heating coil and the welding torch (Jones, ¶0047, includes travel speed of torch) relative to the workpiece.  
Regarding claim 21, Jones and Hsu teach all the limitations of claim 1, as above, but does not further teach, in the combination thus far a welding system, wherein the electrode preheating circuit comprises a second power source configured to provide the preheating current.   However, Hsu teaches a first power supply, (Hsu, ¶0099, element 302a) for welding and a second power supply (302b) for providing the different tips welding energy and heating energy, respectively.  It would have been obvious to one having ordinary skill in the art at the time of the filing to have different power supplies or sources, the different power supplies allow for the energy, which is applied differently and flows through the wire differently and has different electrical potential to perform differently without risk or fear of interference.
Regarding claim 22, Jones and Hsu teach all the limitations of claim 1, as above, and further teach a welding system, further comprising an induction heating power source (Jones, Induction power supply 38) configured to provide power to the at least one induction heating coil.  
Regarding claim 23, Jones and Hsu teach all the limitations of claim 1, as above, and further teach a welding system wherein the electrode preheating circuit comprises at least one of the first contact tip or a third contact tip (Hsu, first contact tip 318; this would have already been combined in the combination above and is the first contact tip previously combined and noted in the rejection of claim 1).
Regarding claim 24, Jones and Hsu teach all the limitations of claim 1, as above, but does not further teach, in the current combination,  a welding system comprising a control circuit configured to monitor a voltage drop across a second portion of the electrode wire and to adjust at least one of the welding current or the preheating current based on the voltage drop, wherein the second portion of the electrode wire comprises at least part of the first portion of the electrode wire.  However, Hsu teaches adjusting the preheating current based on the voltage drop (Hsu, Abstract, “an electrode preheating circuit configured to provide preheating current through a portion of the welding-type electrode…a voltage sense circuit to monitor a voltage drop across the two contact tips, and the electrode preheating circuit adjusts at least one of the first current or the preheating current based on the voltage drop”).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Jones with the teaching of Hsu, to initiate current with a voltage drop, because a voltage drop indicates that the welding will initiate better, and thus it would be advantageous to begin the welding current efficiently (Hsu, ¶0003, Hot electrodes facilitate welding arcs”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715